Exhibit 10.1




5-Year Vesting




UNIVERSAL CORPORATION




Restricted Stock Units Award Agreement




THIS RESTRICTED STOCK UNITS AWARD AGREEMENT, dated as of this ______ day of
_____________, 20__, between Universal Corporation, a Virginia corporation (“the
Company”) and _____________________ (the “Participant”), is made pursuant and
subject to the provisions of the Company’s 2002 Executive Stock Plan, as
amended, and any future amendments thereto (the “Plan”).  The Plan, as it may be
amended from time to time, is incorporated herein by reference. All terms used
herein that are defined in the Plan shall have the same meanings given them in
the Plan.




 1.

Award of Restricted Stock Units.  Pursuant to the Plan, the Company on
_________, 20__ (the “Award Date”) granted to Participant ______ shares of
Phantom Stock of the Company subject to the terms and conditions of the Plan and
subject further to the restrictions, terms and conditions herein set forth (the
“Restricted Stock Units”).




 2.

Terms and Conditions.  The award of Restricted Stock Units hereunder is subject
to the following terms and conditions:




(a)

Vesting.  Except as provided in paragraph 3, this award of Restricted Stock
Units shall become transferable and nonforfeitable (“Vested”) on the fifth
anniversary of the Award Date (the “Vesting Date”).  




(b)

Payment.  Payment for Participant’s Restricted Stock Units (“Payment”) shall be
made at the time the Restricted Stock Unit becomes Vested; provided, however, if
the Participant is a “covered employee” (within the meaning of Code Section
162(m)) as of the Vesting Date, payment shall be made upon termination of
Participant’s employment with the Company or on the date that is six months
following the date Participant’s employment with the Company terminates if
Participant is a “key employee” within the meaning of Code Section
409A(a)(2)(B)(i) on such date.  The Company may delay Payment to Participant as
reasonably necessary to determine if Participant is a covered employee on the
Vesting Date.  The Company shall issue one share of Common Stock to the
Participant for each Restricted Stock Unit.




(c)

Dividend Equivalent Rights.  Restricted Stock Units do not provide the
Participant with the rights of a shareholder of Common Stock.  However, the
Participant shall accumulate dividend equivalent rights on all Restricted Stock
Units in an amount equal to the dividends paid with respect to a share of Common
Stock on each date prior to Payment that a dividend is paid on the Company’s
Common Stock.  The dividend equivalent rights shall be converted into additional
Restricted Stock Units based on the Fair Market Value of a share of Common Stock
on the date the dividend is paid and shall accumulate and be paid in additional
shares of Common Stock when Payment for the corresponding Restricted Stock Units
is made.




(d)

Tax Withholding.   The Company has the right to withhold from Payment shares
having an aggregate Fair Market Value equal to the amount of taxes required to
be withheld or otherwise deducted and paid with respect to such issuance.




1

--------------------------------------------------------------------------------

5-Year Vesting




3.

Death, Disability or Retirement.  The Restricted Stock Units not yet Vested
shall become Vested in the event that Participant dies, becomes Disabled while
employed by the Company or an Affiliate or Retires.  




4.

Forfeiture.  All Restricted Stock Units that are not then Vested shall be
forfeited if Participant’s employment with the Company or an Affiliate
terminates except by reason of Participant’s death, Retirement or Disability.




5.

Retirement.

Retirement means, for purposes of this Agreement, early, normal or late
retirement under the terms of a qualified defined benefit retirement plan
maintained by the Company or an Affiliate and in which the Participant is a
member or for any reason approved by the Committee in its absolute discretion.




6.

Change of Control.

Notwithstanding any other provision of this Agreement to the contrary, all
unvested Restricted Stock Units not previously forfeited shall become Vested and
shall be immediately paid, subject to Section 2(b) hereof, in the event of a
Change of Control.  




7.

Change in Capital Structure.  The number of Restricted Stock Units covered by
this Agreement shall be proportionately adjusted for any increase or decrease in
the number of issued shares of Common Stock of the Company resulting from a
subdivision or consolidation of shares or the payment of a stock dividend (but
only on the Common Stock), a stock split-up or any other increase or decrease in
the number of such shares effected without receipt of cash or property or labor
or services by the Company.  A dissolution or liquidation of the Company or a
merger or consolidation in which the Company is not the surviving corporation,
shall cause these Restricted Stock Units to terminate and be immediately paid.




In the event of a change in the Common Stock of the Company as presently
constituted, which is limited to a change of all of its authorized shares with
par value into the same number of shares with a different par value or without
par value, the shares resulting from any such change shall be deemed to be the
Common Stock within the meaning of the Plan.




The award of these Restricted Stock Units pursuant to the Plan shall not affect
in any way the right or power of the Company to make adjustments,
reclassifications, reorganizations or changes of its capital or business
structure or to merge or to consolidate or to dissolve, liquidate or sell, or
transfer all or any part of its business or assets.




8.

Fractional Shares.  Fractional shares of Common Stock shall not be issuable
hereunder upon Payment, and when any provision hereof may entitle the
Participant to a fractional share, such fraction shall be disregarded.  




9.

No Right to Continued Employment.  This Agreement does not confer upon
Participant any right with respect to continuance of employment by the Company
or an Affiliate, nor shall it interfere in any way with the right of the Company
or an Affiliate to terminate Participant’s employment at any time.      




2

--------------------------------------------------------------------------------

5-Year Vesting




10.

Governing Law.  This Agreement shall be governed by and construed and enforced
in accordance with the laws of the Commonwealth of Virginia.




11.

Conflicts.  In the event of any conflict between the provisions of the Plan and
the provisions of this Agreement, the provisions of the Plan shall govern.




12.

Participant Bound by Plan.  Participant hereby acknowledges receipt of a copy of
the Plan and agrees to be bound by all the terms and provisions thereof.




13.

Binding Effect.  Subject to the limitations stated herein and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees and personal representatives of Participant and the successors of
the Company.




IN WITNESS WHEREOF, the Company has caused this Agreement to be signed by a duly
authorized officer, and Participant has affixed his signature hereto.




UNIVERSAL CORPORATION

   




By:  _______________________







PARTICIPANT







___________________________

Name




















3